DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2 and 4-15 are pending in this office action.
Claims 1, 2, 4-8, 10 and 12-15 have been amended.
Claims 3 and 16-20 have been cancelled.

Response to Arguments
Applicant’s arguments with respect to the amendment filed 11/14/2022 have been considered but are moot in view of new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 13-20, are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (US 2022/0116916 A1) in view of Zhao et al (US 2022/0369360 A1) (hereinafter Zhao360).

Regarding claim 1, Zhao teaches a method for performing wireless communication by a first apparatus, the method comprising: 
receiving a radio resource control (RRC) message including information related to configured grant (CG) from a base station (Zhao: Fig. 9; [0101], UE configured with CG), 
wherein the information related to the CG include information for a slot offset related to the CG and information for a period related to the CG (Zhao: Fig. 9, [0101]); 
based on at least one resource pool being configured for the first apparatus, performing sidelink transmission to a second apparatus based on sidelink resources determined from among candidate resources allocated by the CG in the at least one resource pool (Zhao: Figs. 14 and 9, [0041], [0101]), 
wherein the sidelink resources determined from among the candidate resources allocated by the CG are located after the slot offset from a reference logical slot (Zhao: Fig. 9, [0101], sidelink transmission on resource located after SFN #0 and after an offset; Note: If offset is 100 and period is 200, sidelink transmission in [100, 299], [300, 499], [500, 699]….; slot 100 is closed to SFN #0 after the offset), and 
wherein the sidelink resources from among the candidate resources allocated by the CG are repeated with the period related to the CG (Zhao: [0101], sidelink transmission in [100, 299], [300, 499], [500, 699] …repetition every 200 slots). 
Zhao does not explicitly disclose wherein the reference logical slot is a 1st logical slot of a resource pool after a time when a system frame number (SFN) is zero. Wherein the slot offset related to the CG is a unit of logical slot.
Zhao360 teaches wherein the reference logical slot is a 1st logical slot of a resource pool after a time when a system frame number (SFN) is zero. Wherein the slot offset related to the CG is a unit of logical slot (Zhao360: Fig. 3; [0109]-[0111], [0119]-[0126], claims 5-8; offset determined based S slots, S corresponding to the claimed reference logical slot, i.e. offset is added to S slot according to the formula of Current_slot).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Zhao wherein the reference logical slot is a 1st logical slot of a resource pool after a time when a system frame number (SFN) is zero. Wherein the slot offset related to the CG is a unit of logical slot as disclosed by Zhao360 to provide a system for providing configuration of sidelink configured grant (Zhao360: Abstract).
 
Regarding claim 14, Zhao teaches a first apparatus for performing wireless communication, the first apparatus comprising: one or more memories storing instructions; one or more transceivers; and one or more processors connected to the one or more memories and the one or more transceivers, wherein the one or more processors execute the instructions to: 
receive a radio resource control (RRC) message including information related to configured grant (CG) from a base station (Zhao: Fig. 9; [0101], UE configured with CG), 
wherein the information related to the CG include information for an offset related to the CG and information for a period related to the CG (Zhao: Fig. 9, [0101]); 
based on at least one resource pool being configured for the first apparatus, performing sidelink transmission to a second apparatus based on sidelink resources determined from among candidate resources allocated by the CG in the at least one resource pool (Zhao: Figs. 14 and 9, [0041], [0101]), 
wherein the sidelink resources determined from among the candidate resources allocated by the CG are located after the slot offset from a reference logical slot (Zhao: Fig. 9, [0101], sidelink transmission on resource located after SFN #0 and after an offset; Note: If offset is 100 and period is 200, sidelink transmission in [100, 299], [300, 499], [500, 699]….; slot 100 is closed to SFN #0 after the offset), and 
wherein the sidelink resources from among the candidate resources allocated by the CG are repeated with the period related to the CG (Zhao: [0101], sidelink transmission in [100, 299], [300, 499], [500, 699] …repetition every 200 slots). 
Zhao does not explicitly disclose wherein the reference logical slot is a 1st logical slot of a resource pool after a time when a system frame number (SFN) is zero. Wherein the slot offset related to the CG is a unit of logical slot.
Zhao360 teaches wherein the reference logical slot is a 1st logical slot of a resource pool after a time when a system frame number (SFN) is zero. Wherein the slot offset related to the CG is a unit of logical slot (Zhao360: Fig. 3; [0109]-[0111], [0119]-[0126], claims 5-8; offset determined based S slots, S corresponding to the claimed reference logical slot, i.e. offset is added to S slot according to the formula of Current_slot).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Zhao wherein the reference logical slot is a 1st logical slot of a resource pool after a time when a system frame number (SFN) is zero. Wherein the slot offset related to the CG is a unit of logical slot as disclosed by Zhao360 to provide a system for providing configuration of sidelink configured grant (Zhao360: Abstract).

Regarding claim 15, Zhao teaches an apparatus configured to control a first user equipment (UE), the apparatus comprising: one or more processors; and one or more memories operably connectable to the one or more processors and storing instructions, wherein the one or more processors execute the instructions to: 
receive a radio resource control (RRC) message including information related to configured grant (CG) from a base station (Zhao: Fig. 9; [0101], UE configured with CG), 
wherein the information related to the CG include information for an offset related to the CG and information for a period related to the CG (Zhao: Fig. 9, [0101]); 
based on at least one resource pool being configured for the first apparatus, performing sidelink transmission to a second apparatus based on sidelink resources determined from among candidate resources allocated by the CG in the at least one resource pool (Zhao: Figs. 14 and 9, [0041], [0101]), 
wherein the sidelink resources determined from among the candidate resources allocated by the CG are located after the slot offset from a reference logical slot (Zhao: Fig. 9, [0101], sidelink transmission on resource located after SFN #0 and after an offset; Note: If offset is 100 and period is 200, sidelink transmission in [100, 299], [300, 499], [500, 699]….; slot 100 is closed to SFN #0 after the offset), and 
wherein the sidelink resources from among the candidate resources allocated by the CG are repeated with the period related to the CG (Zhao: [0101], sidelink transmission in [100, 299], [300, 499], [500, 699] …repetition every 200 slots). 
Zhao does not explicitly disclose wherein the reference logical slot is a 1st logical slot of a resource pool after a time when a system frame number (SFN) is zero. Wherein the slot offset related to the CG is a unit of logical slot.
Zhao360 teaches wherein the reference logical slot is a 1st logical slot of a resource pool after a time when a system frame number (SFN) is zero. Wherein the slot offset related to the CG is a unit of logical slot (Zhao360: Fig. 3; [0109]-[0111], [0119]-[0126], claims 5-8; offset determined based S slots, S corresponding to the claimed reference logical slot, i.e. offset is added to S slot according to the formula of Current_slot).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Zhao wherein the reference logical slot is a 1st logical slot of a resource pool after a time when a system frame number (SFN) is zero. Wherein the slot offset related to the CG is a unit of logical slot as disclosed by Zhao360 to provide a system for providing configuration of sidelink configured grant (Zhao360: Abstract).

Regarding claims 2, 18 and 20, Zhao in view of Zhao360teaches based on the information related to the CG not including an index for a configured resource pool, selecting a resource pool including the 1st logical slot after the time when the SFN is zero among the at least one resource pool (Zhao: Fig. 9, [0101], sidelink transmission on resource located after SFN #0 and after an offset; Note: If offset is 100 and period is 200, sidelink transmission in [100, 299], [300, 499], [500, 699]….; slot 100 is closed to SFN #0 after the offset); (Zhao360: Fig. 3; [0109]-[0111], [0119]-[0126], claims 5-8)  

Regarding claim 3, Zhao teaches  wherein the closest sidelink slot after the time when the SFN is 0 is a logical sidelink slot, and wherein the offset related to the CG is a unit of logical sidelink slots included in the resource pool (Zhao: Figs. 5-7, [0101], sidelink transmission on resource located after SFN #0 and after an offset; Note: If offset is 100 and period is 200, sidelink transmission in [100, 299], [300, 499], [500, 699]….; slot 100 is closed to SFN #0 after the offset).  

Regarding claim 13, Zhao teaches wherein, based on the information related to the CG including an index for a configured resource pool, the sidelink resources determined from among the candidate resources allocated by the CG are located in the closest logical sidelink slot after the offset related to the CG, and wherein the offset related to the CG is applied from the closest logical sidelink slot after the time when SFN is zero among resources in the configured pool (Zhao: Fig. 9, [0101], sidelink transmission on resource located after SFN #0 and after an offset; Note: If offset is 100 and period is 200, sidelink transmission in [100, 299], [300, 499], [500, 699]….; slot 100 is closed to SFN #0 after the offset).


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (US 2022/0116916 A1) in view of Hassan et al (US 2022/0060929 A1).

Regarding claim 4, Zhao does not teach but Hassan teaches wherein further comprising: based on the information related to the CG not including an index for a configured resource pool, selecting a resource pool including having the lowest channel occupancy ratio (CR) among the at least one resource pool (Hassan: [0045], [0099]).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Zhao wherein based on the information related to the CG not including an index for a configured resource pool, selecting a resource pool including having the lowest channel occupancy ratio (CR) among the at least one resource pool as disclosed by Hassan to provide a system for congestion control (Hassan: Abstract).  
Regarding claim 5, Zhao in view Hassan teaches wherein further comprising: based on the information related to the CG not including an index for a configured resource pool, selecting a resource pool including having the lowest channel busy ratio (CBR) among the at least one resource pool (Hassan: [0045], [0099]).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (US 2022/0116916 A1) in view of Kang et al (US 2020/0344771 A1).

Regarding claim 6, Zhao does not teach but Kang teaches wherein further comprising: based on the information related to the CG not including an index for a configured resource pool, selecting a resource pool randomly from among the at least one resource pool (Kang: [0281]). 
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Zhao wherein further comprising: based on the information related to the CG not including an index for a configured resource pool, selecting a resource pool randomly from among the at least one resource pool as disclosed by Kang to provide a system for priority transmission in V2X communication (Kang: [0002]). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (US 2022/0116916 A1) in view of Wu et al (US 2021/0212027 A1).

Regarding claim 7, Zhao does not teach but Wu teaches wherein further comprising: based on the information related to the CG not including an index for a configured resource pool, selecting a resource pool having the least interference to other apparatuses among the at least one resource pool based on a geographical location of the first apparatus (Wu: [0110]).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Zhao wherein further comprising: based on the information related to the CG not including an index for a configured resource pool, selecting a resource pool having the least interference to other apparatuses among the at least one resource pool based on a geographical location of the first apparatus as disclosed by Wu to provide a system for facilitating vehicle to vehicle communication (Wu: Abstract). 

 Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (US 2022/0116916 A1) in view of Ryu et al (US 2021/0014831 A1).

Regarding claim 8, Zhao does not teach but Ryu teaches wherein further comprising: based on the information related to the CG not including an index for a configured resource pool, selecting a resource pool in which downlink reference signal received power (DL RSRP) measured by the first apparatus from among the at least one resource pool is within a range related to the DL RSRP (Ryu: [0225]).  
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Zhao wherein further comprising: based on the information related to the CG not including an index for a configured resource pool, selecting a resource pool in which downlink reference signal received power (DL RSRP) measured by the first apparatus from among the at least one resource pool is within a range related to the DL RSRP as disclosed by Ryu to provide a system for facilitating sidelink communication in BWPs (Ryu: Abstract). 

Regarding claim 9, Zhao in view of Ryu teaches wherein the range related to the DL RSRP is pre-configured by higher layer signaling (Wu: [0051]; [0107]).  

Regarding claim 10, Zhao in view of Ryu teaches based on the information related to the CG not including an index for a configured resource pool, selecting a resource pool in which sidelink reference signal received power (SL RSRP) measured by the first apparatus from among the at least one resource pool is within a range related to the SL RSRP (Ryu: [0225]).  

Regarding claim 11, Zhao in view of Ryu teaches wherein the range related to the SL RSRP is signaled through MAC control element (CE) or downlink control information (DCI) (Wu: [0051]; [0107]).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (US 2022/0116916 A1) in view of Cao et al (US 2020/0275425 A1).

Regarding claim 12, Zhao teaches The method of claim 1, further comprising: based on the information related to the CG not including an index for a configured resource pool, determining the closest sidelink slot after the time when SFN is zero among the at least one resource pool, wherein the closest sidelink slot is a logical sidelink slot; and selecting a resource pool including the closest sidelink slot after the offset related to the CG from the reference time, wherein the offset related to the CG is a unit of logical sidelink slots included in all of the at least one resource pool (Zhao: Fig. 9, [0101], sidelink transmission on resource located after SFN #0 and after an offset; Note: If offset is 100 and period is 200, sidelink transmission in [100, 299], [300, 499], [500, 699]….; slot 100 is closed to SFN #0 after the offset).  
	Zhao does not explicitly disclose the at least one resource pool as a reference time.
	Cao teaches the at least one resource pool as a reference time (Cao: [0279]).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Zhao wherein the at least one resource pool as a reference time as disclosed by Cao to provide a system for resource allocation in sidelink communication (Ryu: Abstract). 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478